DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021, has been entered. 
Response to Amendment
	This Office action is in response to the reply filed March 23, 2021.  Claim 2 is canceled.  Claims 1 and 3-20 are pending and addressed below.  Claims 15-18 remain allowed.
Response to Arguments
Applicant’s amendments to claim 1 filed March 23, 2021, has placed claims 1 and 3-14 in condition for allowance.  
Applicant's arguments filed March 23, 2021, are directed towards the “fixed loop” limitation in claim 1.  Though applicant does not direct the arguments specifically towards claim 19, the same “fixed loop” limitation and citation is presented in the previous rejection of claim 19.  No other arguments have been directed towards claim 19 and no amendments have been made to claim 19.  In the interest of compact prosecution, examiner will address the arguments as directed to the “fixed loop” limitation in claim 19.
	Applicant argues the “fixed loop” identified as numeral 19a in Selvitelli is not “a fixed loop” as claimed.  Claim 19 recites “the self-cinching suture member having a self-cinching suture member leading free end, a self-cinching suture member fixed loop, and a self-cinching sleeve disposed on the self-cinching suture member between the self-cinching suture member leading free end and the self-
	The remainder of the arguments are specific to claim 1 and do not apply to claim 19.
	Applicant has not presented any arguments directed to the rejection of claims 19 and 20 by Selvitelli (US 20050187577) in view of Lieboff (US 20050049635) and Stone (US 7601165), and therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Selvitelli et al. (“Selvitelli” US 20050187577) in view of Stone (US 7601165).
Regarding claims 19 and 20, Selvitelli discloses a suture construct apparatus comprising:
(claim 19) a continuous loop member (16); and
a self-cinching suture member disposed on the continuous loop member (14), the self-cinching member having a self-cinching member leading free end (14a), a self-cinching member fixed loop (19a), and a knot disposed on the self-cinching suture member (14d) between the self-cinching suture member leading free end and the self-cinching suture member fixed loop (see Fig. 1, wherein beginning at free end 14a, one encounters the free end 14a, the knot 14d, the intersection with the continuous loop member 16, and the fixed loop 19a in that order, thus the knot 14d being in between the free end 14a and the fixed loop member 19a); and
wherein the self-cinching suture member leading free end passes through the knot (see Fig. 1);
but Selvitelli fails to disclose the self-cinching suture member including a sleeve.  Selvitelli instead discloses a knot as indicated above.
However, Stone discloses a self-cinching suture member (20) including a sleeve (30).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to replace the knot of Selvitelli with a sleeve as taught by Stone because Stone recognizes sleeves are improvements over knots for cinching sutures (Stone C1, L44-52).  The motivation for the modification would have been to reduce the time needed to perform the surgery, reduce the cost of performing the surgery, and prevent the suture from weakening due to knotting (Stone C1, L19-26).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to replace the knot of Selvitelli with a sleeve as taught by Stone because Stone recognizes sleeves are improvements over knots for cinching sutures (Stone C1, L44-52).  The motivation 
The combination of Selvitelli in view of Stone further discloses the suture construct further comprising:
(claim 20) wherein the self-cinching sleeve is operable to tighten against the self-cinching suture member leading free end when tension is applied to the self-cinching suture member (Stone C3, L11-16).
Claims 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Selvitelli in view of Leiboff (US 20050049635) and Stone.
Regarding claim 19, Selvitelli discloses a suture construct apparatus comprising:
(claim 19) a continuous loop member (16); and
a self-cinching suture member disposed on the continuous loop member (14), the self-cinching member having a self-cinching member leading free end (14a) and a knot disposed on the self-cinching suture member (14d); and
wherein the self-cinching suture member leading free end passes through the knot (see Fig. 1);
but Selvitelli fails to disclose the self-cinching suture member including a self-cinching suture member fixed loop or a self-cinching sleeve disposed on the self-cinching member between the self-cinching suture member leading free end and the self-cinching suture member fixed loop.  Instead of a sleeve, Selvitelli discloses a knot as indicated above.
Leiboff discloses a fixed loop at an end of a suture (16).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to add the fixed loop at the end of the suture as taught by Leiboff to the suture free end 14a of Selvitelli because it allows for a hooked tool to grasp, pull, and tension the suture (Leiboff, [0040, 0042]).  The motivation for the modification would have been to allow for a more secure grasping of the suture within the tight confines of the body during surgery in order to create the necessary tension.
Furthermore, Stone discloses a self-cinching suture member (20) including a sleeve (30).

In the final combination of Selvitelli in view of Leiboff and Stone would replace the knot 14d of Selvitelli with the sleeve 30 of Stone and the fixed loop of Leiboff would be added to the suture end 14a which is pulled to tension the suture, and the resulting combination would place the sleeve between the suture member leading free end and the self-cinching member fixed loop as claimed.
The combination of Selvitelli in view of Leiboff and Stone further discloses the suture construct further comprising:
(claim 20) wherein the self-cinching sleeve is operable to tighten against the self-cinching suture member leading free end when tension is applied to the self-cinching suture member (Stone C3, L11-16).
Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest in the context of the claims, a fixed loop formed in the proximal end of the second strand.  There was no motivation for adding a fixed loop formed in the proximal end of the second strand of Selvitelli.
Regarding claim 15, the prior art does not teach or suggest in the context of the claims, a suture construct comprising a shuttling suture having a fixed loop on one end, a continuous loop disposed on the fixed loop, and a self-cinching suture disposed on the continuous loop and comprising a leading free end, a fixed loop, and a sleeve between the leading free end and the fixed loop, wherein the leading free end passes through the sleeve.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571)270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WADE MILES/             Primary Examiner, Art Unit 3771